Citation Nr: 1041063	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-17 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for headaches. 

2.	Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1980 to July 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

After this case was certified to the Board, the Board requested 
that medical records were translated from German to English.  The 
Board notes that it is unclear whether the RO considered this 
evidence and the Veteran has not provided a waiver of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2010).  The additional evidence, however, does not pertain to a 
right shoulder disability or headaches.  Therefore, the Board 
finds that the evidence is not pertinent as it does not relate to 
or have a bearing on the issues on appeal.  As the evidence is 
not pertinent, referral to the RO for initial review is not 
required.  38 C.F.R. § 20.1304(c).

The Board notes that additional issues were included in the May 
2007 statement of the case, however, only the issues of 
entitlement to service connection or headaches and a right 
shoulder disability were included in the VA Form 9 filed in June 
2007.  Therefore, only those two issues will be addressed in this 
decision.  See 38 C.F.R. § 20.202 (2010).  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence of record does not show that a headache 
disability is related to service.  

3.	The competent evidence of record does not show a current right 
shoulder disability.  


CONCLUSIONS OF LAW

1.	Headaches were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.1 
(2010). 

2.	A right shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in February 2005 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims for 
service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service medical records, DD 
Form 214, private medical records and VA medical records.  The 
appellant was afforded VA medical examinations in May 2005 and 
August 2006.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinions obtained in this case were sufficient, as they 
were predicated on a full reading of the Veteran's service and 
post-service VA medical records.  They considered all of the 
pertinent evidence of record, the statements of the appellant, 
and provided an explanation for the opinions.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110,1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
This may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Headaches

The Veteran asserts that he has headaches that are related to 
service due to a highly stressful work environment and sleep 
deprivation.  

The service treatment records show that the Veteran sought 
treatment at various times for headaches in service.  On several 
of the occasions when the Veteran complained of headaches, he was 
diagnosed with sinusitis, congested sinuses, allergic rhinitis, 
and ear aches as well as headaches.  Of note, is that a chronic 
headache disability was never diagnosed in service.  

In the August 2006 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and examined the Veteran.  The 
examiner noted that the Veteran was seen on 24 occasions between 
September 1982 and December 2003 for headaches.  The examiner 
noted that the headaches, with the exception of one occasion, 
were sketchily described.  The examiner noted that all of the 
headaches occurred in association with a primary cause such as an 
ear infection, sinus drainage or an upper respiratory infection.  
On one occasion, the headache was said to have been related to 
hypertension.  The examiner noted the past complaints of 
headaches and the treatment received for his headaches.  The 
examiner provided details of the Veteran's complaints of 
headaches in the treatment records dated in August 1998, July 
1999, March 2001 and June 2003.  The examiner also examined the 
Veteran who reported the characteristics of his headaches as well 
and the medication that the Veteran took to treat his headaches.  
Based on an extensive review of the medical records and 
examination of the Veteran, the examiner opined that that 
Veteran's headaches appeared to be related to upper airway 
disease, which was chronic, recurrent and had been present for 
more than 20 years.  The examiner reasoned that the headaches 
were associated with objective evidence witnessed by physicians 
in service of sinusitis, purulent drainage, and alteration in the 
appearance of the fontal sinuses on hospital x-rays.  The 
examiner found no evidence of migraines.  The examiner diagnosed 
the Veteran with chronic frontal and maxillary sinusitis with 
secondary headaches.  

The Board acknowledges the Veteran's complaints of headaches.  
The objective evidence of record, however, shows that his 
headaches are a symptom of sinusitis.  The Board notes that the 
Veteran is service connected for sinusitis.  Service connection 
was granted in a June 2005 rating decision under 38 C.F.R. 
§ 4.97, Diagnostic Code 6511.  The Board notes that under the 
General Rating Formula for Sinusitis, headaches are contemplated.

Further, there must be competent medical evidence of a current 
disability to support service connection.  "Disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See 38 C.F.R. § 4.1; 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999). Here, the Board finds that headaches are a symptom of the 
Veteran's service-connected sinusitis.  Therefore, headaches, in 
and of themselves, cannot be service connected.  

The Veteran contends, however, that his headaches are a separate 
disability and not associated with his sinusitis.  The Board 
acknowledges that the Veteran is credible to assert when he 
experiences headaches as he has personal knowledge of his 
headaches and his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  As the Veteran has knowledge of facts or 
circumstances of his own headaches and they can be experienced 
and observed without specialized education, training or 
experience, the Veteran is also competent to reported symptoms of 
headaches.  See 38 C.F.R. § 3.159(a)(2).  Furthermore, diagnosis 
of headaches is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).  

In this case, however, the Veteran's assertions that his 
headaches are not symptoms of his sinusitis are not supported by 
the in-service objective medical evidence of record.  As 
described in the VA examination, the service treatment records 
contradict the Veteran as they show that when the Veteran sought 
treatment for headaches in service, he was diagnosed with another 
condition such as sinusitis and allergic rhinitis.  In 
determining whether statements submitted by a claimant are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Clearly, the Veteran's assertions are not 
supported by the in-service treatment records.  

As such, the Board finds that the probative value of the 
Veteran's assertions is outweighed by the contradicting objective 
in-service medical evidence.  See Buchanan, supra.  Thus, to the 
extent that the Veteran contends that his headaches were separate 
from his sinusitis or other diagnosed condition in service, the 
Board simply does not find the appellant to be credible.  Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility and consistency with other evidence submitted 
on behalf of the Veteran).  

Further, the Board finds that the VA opinion is adequate.  It is 
based upon consideration of the Veteran's prior medical history 
and examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  The examiner also provided a 
rationale for his conclusion.  As such, the Board finds the VA 
examination probative and affords it greater probative weight 
than the Veteran's assertions.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (factors for assessing the probative value of 
a medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

Lastly, the Veteran is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Specifically, where the determinative 
issue is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, 
as a layperson, lacks the competency to opine on the etiological 
cause of his current headaches.  Thus, the Board attaches greater 
probative weight to the medical opinion discussed at length in 
this decision than to the Veteran's lay statements regarding the 
causation of his headaches.  The Board finds that the VA 
examiner's conclusion, that headaches are related to sinusitis, 
competent and credible because the examiner has the specialized 
medical knowledge to provide this opinion.  

Therefore, as there is no competent and probative evidence 
showing that the headaches are a disability, in and of 
themselves, service connection for headaches as a separate 
disability is not warranted.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for headaches.  Therefore, the benefit-of-the-
doubt rule does not apply and the Veteran's claim for service 
connection for headaches, aside from a symptom of sinusitis, must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Shoulder

The Veteran asserts that his right shoulder disability is related 
to service because of the carrying, moving and setting up of 
tactical and weather equipment in service.  

The service treatment records do not show a diagnosis of a right 
shoulder disability.  The service treatment records are negative 
for complaints, treatment, or diagnoses referable to his right 
shoulder.

In a May 2006 VA Compensation and Pension Examination, the 
Veteran reported that his right shoulder was not a problem, was 
non-painful and had never had any trauma.  He indicated that it 
was only briefly uncomfortable at times when his cervical spine 
was uncomfortable.  When his shoulder was uncomfortable, he 
indicated that there was no numbness or tingling and he had full 
range of motion in the shoulder.  The examiner noted that based 
on the Veteran's report, radiographic studies and AMIE protocol 
would not be performed.  Upon physical examination, the right 
shoulder moved fully, completely and painlessly in all planes.  
The Veteran was diagnosed with normal examination with somatic 
complaints of the right shoulder.  

The Board notes that while Veteran is competent to describe 
symptoms relating to his right shoulder and his experiences in 
service, the contemporary evidence of record fails to reveal a 
current diagnosis of a right shoulder disability.   In this 
regard, the VA examiner did not find a current right shoulder 
disability and the remaining evidence of records does not show a 
diagnosis of a right shoulder disability.  The Board observes 
that the Veteran had somatic complaints in his right shoulder, 
especially while his service-connected cervical spine disability 
was symptomatic; however, there is no evidence of a separate and 
distinct right shoulder disability.

The Board has considered the Veteran's contentions that he has a 
right shoulder disability due to service; however, the Veteran 
has not demonstrated that he has any medical expertise to make 
such an opinion or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Where the determinative issue involves a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Id.  

Furthermore, there was also no continuity of symptoms after 
service in the medical records.  The Veteran indicated that he 
had shoulder pain due to activities in service; however, the 
medical evidence also does not show treatment for symptoms of 
right shoulder pain after service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Therefore, the service treatment records do not show a right 
shoulder disability in service and there is no evidence of a 
current diagnosis of a right shoulder disability.  In the absence 
of proof of a present disability, there can be no valid claim for 
service connection.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current 
disability requirement for a service connection claim is 
satisfied if the claimant has a disability at the time the claim 
is filed or during the pendency of that claim).  Accordingly, the 
Veteran's claim of entitlement to service connection for a right 
shoulder disability must be denied. 

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a right shoulder 
disability. As such, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).
	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for headaches is denied.

Service connection for a right shoulder disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


